DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments and the amendments to the claims, drawings, specification, and abstract, filed on 10/3/2022, overcome the following:
All drawing objections;
All claim objections;
The 35 U.S.C. 112(b) rejection of claims 1, 3-6, and 16-20;
The 35 U.S.C. 102(a)(1) rejection of claims 1 and 4 as being anticipated by the “Heavy Hands” NPL (see Response to Arguments section below for further explanation);
The 35 U.S.C. 103 rejection of claim 20 as being unpatentable over the “Heavy Hands” NPL (see Response to Arguments section below for further explanation);
The 35 U.S.C. 103 rejection of claims 1, 3, 5-6, and 16-18 as being unpatentable over Schwartz (US 4351526 A) in view of the “Heavy Hands” NPL (see Response to Arguments section below for further explanation); and
The 35 U.S.C. 103 rejection of claim 19 as being unpatentable over Schwartz in view of the “Heavy Hands” NPL and Klein (US 20170252597 A1).
Claims 1, 3-6, and 16-20 are currently pending.
Claims 2 and 7-15 are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 10/3/2022, with respect to all the claims rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of US 9,789,348 (Krull et al.), US 9,764,182 (Rohanna), and US 2013/0213408 (Andrews). This action is NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “elongated openings configured to slide along corresponding holes” in line 2, which is vague and indefinite. It is unclear how openings can be configured to perform the function of sliding. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 9,789,348 (Krull et al., hereinafter “Krull”).
Regarding claim 1, Krull discloses an exercise weight unit 100 adapted to be handheld and palm-centered (abstract, FIGS. 1-15), comprising: 
a body having both a first end 120 and a second end 110, a central portion 130 (FIG. 1), and a central axis between the first and second ends (a longitudinal axis passing down the center of the weight such as in the view of FIG. 5 can be interpreted as the central axis); and 
a feature at the first end of the body configured to create an inward torque when the weight unit is held in a hand of a user during physical sports training (the hook-like portion of the second segment 120 can be interpreted as the feature and it is capable of creating an inward torque when the weight unit 100 is held in a hand of a user during physical sports training - FIGS. 1-15), wherein the feature is one of a hook shape, a mushroom shape and a fin shape (the feature 120 can be interpreted as having a hook shape or a fin shape, i.e., the segment 120 has an appearance of a dorsal fin as best shown in FIG. 8).
Regarding claim 3, Krull teaches the exercise weight unit of claim 1, and further discloses wherein the hook shape feature is configured to be positioned over a thumb or an index finger of the hand when the exercise weight unit is held in the hand (see FIGS. 10a-10g).
Regarding claim 5, Krull teaches the exercise weight unit of claim 1, and further discloses wherein the fin shape feature is configured to follow contours of an open space in a palm of the hand when the exercise weight unit is held in the hand (see FIGS. 10a-10g).
Regarding claim 6, Krull teaches the exercise weight unit of claim 1, and further discloses a secure finger loop grip 350 (hand strap 350 is configured as a loop and can secure a hand to the weight, thus securing each finger to the weight - FIGS. 14-15).
Regarding claim 17, Krull teaches the exercise weight unit of claim 1, and further discloses at least two drilled holes for affixing a strap 350 and further comprising the strap 350 (the hand strap 350 are secured by conventional means, including physical fasteners which could require drilled holes - Col 4:51-54).
Regarding claim 20, Krull teaches the exercise weight unit of claim 1, and further discloses the exercise weight unit having a total weight, and wherein the feature at the first end of the body configured to create the inward torque has a weight that is approximately 12 percent of the total weight of the exercise weight unit (any portion of the segment 120 including or not including a portion of the juncture 130 can be interpreted to be the feature and one can draw an imaginary plane through the device such that the portion of the segment 120 that is on one side of the imaginary plane weighs approximately 12 percent of the total weight of the exercise weight unit 100 - FIG. 1).

Claims 1, 4, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 9,764,182 (Rohanna).
Regarding claim 1, Rohanna discloses an exercise weight unit 10 adapted to be handheld and palm-centered (abstract, FIGS. 24-25), comprising: 
a body having both a first end 12 and a second end 16, a central portion (FIGS. 24-25), and a central axis between the first and second ends (a longitudinal axis passing down the center of the weight such as in the view of FIG. 25 can be interpreted as the central axis); and 
a feature at the first end 12 of the body configured to create an inward torque when the weight unit is held in a hand of a user during physical sports training (the mushroom-like portion of the top end 12 can be interpreted as the feature and it is capable of creating an inward torque when the weight unit 10 is held in a hand of a user during physical sports training - FIGS. 24-25), wherein the feature is one of a hook shape, a mushroom shape and a fin shape (mushroom shape - FIGS. 24-25).
Regarding claim 4, Rohanna teaches the exercise weight unit of claim 1, and further discloses wherein the mushroom shape feature is configured to follow contours of an opening of the hand when the exercise weight unit is held in the hand (the ridged grip may be used for a side or barrel grip with the index finger and thumb fitting around the ridge and neck of the weight, thus allowing the mushroom shape feature of the weight 10 to follow contours of an opening of the user’s hand - Col 3:14-17, FIGS. 24-25).
Regarding claim 16, Rohanna teaches the exercise weight unit of claim 1, and further discloses wherein the feature at the first end 12 of the body configured to create the inward torque comprises additional weight 62 configured to be located on an inside of the hand when the exercise weight unit 10 is held by the hand (the magnetic weight 62 is located inside the weight 10, which is located on an inside of the hand when gripped - FIGS. 24-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krull in view of US 2013/0213408 (Andrews).
Regarding claim 18, Krull teaches the exercise weight unit of claim 17, but does not disclose wherein the strap is adjustable. 
Andrew teaches a hand strap 126 having one or more fasteners 130, such as the Velcro-type fasteners 132 shown in FIGS. 5-6 or other types of fasteners as shown in FIGS. 10-13 that allows the strap 126 to be adjustable in length (para 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krull’s hand strap with any of the fasteners as taught by Andrew in order to provide a secure fit for hands of different sizes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784